Citation Nr: 18100214
Decision Date: 03/30/18	Archive Date: 03/30/18

DOCKET NO. 12-02 074
DATE:	March 30, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) is remanded for additional development.
The Veteran has active duty service in the United States Marine Corps from December 1961 to September 1964.  
This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office.  In June 2016 the Veteran testified before a Veterans Law Judge but due to technical difficulties the transcript was not added to the record.  Thereafter in February 2018 the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.  
The Veteran last underwent VA examination in connection with this claim in December 2015.  The Veterans testimony in February 2018 suggests that his disability may have worsened.  Specifically, the Veteran has asserted that his mental health condition had amplified significantly because of his increased physical problems, to include diabetes, kidney failure, and heart failure.  He testified that his physical deficits make everything worse, to include his mental state.  The Board notes that the Veteran was carrying a diagnosis of stage four chronic kidney disease in March 2016.  Thus, the Board finds that on remand an additional examination should be performed.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  The VA examiner should consider the effect of the Veterans combination of physical limitations on his mental health disability.  The VA examiner should also describe any functional limitations caused by the Veterans disabilities, to include the effect on employment.  
The Veteran receives continuous treatment through VA, on remand the AOJ should obtain and associate with the file VA treatment records dated from March 2016 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be given the opportunity to submit any updated private treatment records, to include those from Northwest Clinic.  
The matter is REMANDED for the following actions:
1. Ask the Veteran to identify all outstanding treatment records relevant to his PTSD claim.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2017)), to include notifying the Veteran of the unavailability of the records.
2. After records development is completed, schedule the Veteran for a VA mental health examination to determine the current symptoms, level of severity, and functional impairment associated with his service-connected PTSD.  The claims file should be reviewed by the examiner.  All necessary tests should be performed and the results reported.
The examiner should specifically consider the effects of the Veterans combination of physical disability symptoms in determining the current severity level of his service-connected PTSD.  The VA examiner should also describe any functional limitations caused by the Veterans mental health disability, to include the effect on employment
3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  Thereafter, if any benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

 
 
LANA K. JENG
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	E. F. Brandau, Associate Counsel

